DETAILED ACTION
	This Office Action is in reply to Applicant’s Request for Continued Examination for application number 16/074,868. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on Dec 21, 2020 has been entered.
 

Status of Claims
Claim(s) 16-17, 19-28, 30-32 and 35 is/are currently pending and has/have been examined.


Response to Amendment 
	The Amendment filed on Dec 21, 2020 has been entered. Applicant’s Remarks filed on Dec 21, 2020 have been considered as follows.
Based on the Amendments to the Claims, the 112(b) rejections previously set forth are withdrawn. However, new objections are entered to address the amendments.
Based on the Amendments to the Claims, and Page(s) 6-20 of Applicant’s Remarks, the prior art rejection(s) has/have been modified to address the amended claims.


Information Disclosure Statement
	The information disclosure statement(s) filed Sep 30, 2020 is/are acknowledged. The information disclosed therein has been considered been considered except where lined through. 
A signed copy of the corresponding IDS form(s) has/have been provided with this Office Action.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 16-17, 19-21, 26-27 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonne et al (US 2009/0111191, already of record) in view of Horikoshi et al (US 20120019815).

	Regarding Claim 16, Bonne teaches a method (see Bonne: Abstract), comprising:
contacting a gas stream with a paper tape (see Bonne: “paper tape approach (e.g., dry reagent embedded in porous paper changes color upon contact with specific air-borne analyte)”, [0021]; [0020]-[0026]; Fig 1A-1C)
emitting light from a first light source (see Bonne: “the light source 13 (via optical fiber or channel 23) illuminates the small spot 18”, [0026]; [0020]-[0026]; Fig 1A-1C)
detecting, by a second detector, at least some of a second portion of the light which reflects from the paper tape (see Bonne: “the light source 13 (via optical fiber or channel 23) illuminates the small spot 18 having an OD 81, as shown on a paper tape 11 in FIG. 1C, and reflects and/or scatters light into the optical fiber or channel 22 leading to the photo detector (PD) 14”, [0026]; [0020]-[0026]; Fig 1A-1C)
detecting, by a controller/processor, a target gas based on the detected the detected at least some of the second portion of the light (see Bonne: “Detector 14 may be connected to a controller/processor 16, which may provide further analysis of the detector signals”, [0026]; Fig 1A-1C)

Bonne does not explicitly teach “detecting, by a first detector, at least some of a first portion of the light which transmits through the paper tape”. 
However, Horikoshi teaches the analogous art of a multichannel photometric detector for measuring properties of paper (see Horikoshi: Abstract; [0003]). Horikoshi teaches that properties of paper can be evaluated by measuring both transmitted and reflected light, and further states that this is achieved by having the reflected and transmitted light detectors on opposite sides of the paper, where this arrangement allows the system to also detect light beams in transmissive mode (see Horikoshi: [0019]-[0020]; Fig 7). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the method and apparatus of Bonne to comprise a first detector that detects light transmitted through the sheet and a second detector that detects light reflected from the sheet, where the detectors are placed on opposite sides of the sheet as taught by Horikoshi, because Horikoshi teaches teaches that properties of paper can be evaluated by measuring both transmitted and reflected light (see Horikoshi: [0019]-[0020]; Fig 7).

 	Regarding Claim 17, modified Bonne teaches all the limitations as applied to Claim 16 and further teaches wherein the gas stream contains a target gas which reacts with the paper tape that is chemically treated and produces a stain on the paper tape when the target gas comes into contact with the paper tape (see Bonne: “paper tape approach (e.g., dry reagent embedded in porous paper changes color upon contact with specific air-borne analyte)”, [0021]; [0020]-[0026]; Fig 1A-1C). 



	Regarding Claim 20, modified Bonne teaches all the limitations as applied to Claim 16 and further teaches wherein the light enters a side of the paper tape and exist an opposite side of the paper tape (see Claim 1: modification of Bonne to detect transmitted light as in Horikoshi, the light that passes through an object). 

	Regarding Claim 21, modified Bonne teaches all the limitations as applied to Claim 20 and further teaches wherein the step of detecting at least some of the first portion of the light is performed on the opposite side of the paper tape (see Claim 1: modification of Bonne to detect transmitted light as in Horikoshi, the light that passes through an object).

Regarding Claim 26, Bonne teaches a system for detecting a target gas (see Bonne: Abstract), comprising:
a paper tape (see Bonne: “paper tape approach (e.g., dry reagent embedded in porous paper changes color upon contact with specific air-borne analyte)”, [0021]; [0020]-[0026]; Fig 1A-1C)
a first light source configured to emit light such that a first part of the light enters a first side of the paper tape (see Bonne: “the light source 13 (via optical fiber or channel 23) illuminates the small spot 18”, [0026]; [0020]-[0026]; Fig 1A-1C)
a second detector configured to detect at least some of a portion of a second part of the light which reflects from the paper tape and exits from the first side of the paper tape (see Bonne: “the light source 13 (via optical fiber or channel 23) illuminates the small spot 18 having an OD 81, as shown on a paper tape 11 in FIG. 1C, and reflects and/or scatters light into the optical fiber or channel 22 leading to the photo detector (PD) 14”, [0026]; [0020]-[0026]; Fig 1A-1C)
a controller/processor configured to detect a target gas based on the detected at least some of the portion of the second part of the light (see Bonne: “Detector 14 may be connected to a controller/processor 16, which may provide further analysis of the detector signals”, [0026]; Fig 1A-1C)
Bonne further teaches that light reflected, transmitted and/or scattered by the material may serve as input for the analyzer electronics (i.e. analyzing the target gas based on transmitted, scattered or reflected light using the controller/processsor) (see Bonne: Abstract; [0020]-[0026]; Fig 1A-1C). 
Bonne does not explicitly teach “a first detector configured to detect at least some of a portion of the first part of the light which transmits through the paper tape and exits a second side of the paper tape that is opposite to the first side”. 
However, Horikoshi teaches the analogous art of a multichannel photometric detector for measuring properties of paper (see Horikoshi: Abstract; [0003]). Horikoshi teaches that properties of paper can be evaluated by measuring both transmitted and reflected light, and further states that this is achieved by having the reflected and transmitted light detectors on opposite sides of the paper, where this arrangement allows the system to also detect light beams in transmissive mode (see Horikoshi: [0019]-[0020]; Fig 7). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the method and apparatus of Bonne to comprise a first detector that detects light transmitted through the sheet and a second detector that detects light reflected from the sheet, where the detectors are placed on opposite sides of the sheet as taught by Horikoshi, because Horikoshi teaches teaches that properties of paper can be evaluated by measuring both transmitted and reflected light (see Horikoshi: [0019]-[0020]; Fig 7).
Note: Claim(s) 26-35 contain a large amount of functional language (i.e. “configured to…”, etc…). However, functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP § 2114). Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
	
Regarding Claim 27, modified Bonne teaches all the limitations as applied to Claim 26 and further teaches wherein the a controller/processor connected to the first light source, the first detector, and the second detector (see Bonne: “Detector 14 may be connected to a controller/processor 16, which may provide further analysis of the detector signals. Light source 13 may be connected to controller/processor 16 for reasons of knowing when the source 13 is on or for controlling source 13. Controller/processor 16 may be connected to a module 29 having an MM-interface, and so forth”, [0026]; [0020]-[0026]).


Claim(s) 22, 25 and 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonne et al (US 2009/0111191, already of record) in view of Horikoshi et al (US 20120019815) and further in view of Jin et al (US 2012/0202294, as cited on the IDS dated Oct 16, 2018, already of record).

	Regarding Claim 22, modified Bonne teaches all the limitations as applied to Claim 16. Modified Bonne does not teach “detecting the light emitted from the first light source by a third detector, wherein the third detector is different from the first detector and the second detector”. 
However, Jin teaches the analogous art of an apparatus to determine the type and concentration of a target gas by measuring the color and darkness of a color stain on a treated tape (see Jin: Abstract). Jin further teaches the use of a color sensor, which can receive and measure radiation emitted by the source to transmit said measured radiation to a microprocessor, where said microprocessor can determine whether wavelength of the radiation actually output by the source is consistent with the target wavelength of the source (see Jin: [0030]).
It would have been obvious to one skilled in the art before the filing date of the invention to modify the system of Bonne to have a third detector like the color sensor as described by Jin, because Jin teaches that this can be used to receive and measure radiation emitted by the source to transmit said measured radiation to a microprocessor, where said microprocessor can determine whether wavelength of the radiation actually output by the source is consistent with the target wavelength of the source (see Jin: [0030]).

Regarding Claim 25, modified Bonne teaches all the limitations as applied to Claim 22. Modified Bonne teaches the first light source being an LED (see Bonne: [0020]-[0026]; Fig 1A-1C). 
	Modified Bonne does not teach the first LED being an RGB LED. 
	However, Jin teaches the analogous art of an apparatus to determine the type and concentration of a target gas by measuring the color and darkness of a color stain on a treated tape (see Jin: Abstract). Jin further teaches that RGB LEDs can be an adjustable color source for the identification of gases in a treated tape because the output of the light can be adjusted to to different wavelengths to increase sensitivity to multiple stain colors (see Jin: [0005]-[0007]; [0012]; [0021]-[0022]; [0027]). Jin also states that using white color sources instead of an adjustable color source is acceptable, suggesting an equivalence between the two light sources that is mainly dependent on user preference and the surrounding systems (see Jin: [0026]).
It would have been obvious to one skilled in the art before the filing date of the invention to modify the LED of the first light source of modified Bonne to be an RGB LED and the second light source to be a white light LED as suggested by Jin, because Jin teaches that RGB LEDs can be an adjustable color source for the identification of gases in a treated tape because the output of the light can be adjusted to different wavelengths to increase sensitivity to multiple stain colors (see Jin: [0005]-[0007]; [0012]; [0021]-[0022]; [0027]), while also stating that using white color sources instead of an adjustable color source is acceptable, suggesting an equivalence between the two light sources that is mainly dependent on user preference and the surrounding systems (see Jin: [0026]).

Regarding Claim 30, modified Bonne teaches all the limitations as applied to Claim 26. Modified Bonne does not teach “detecting the light emitted from the first light source by a third detector, wherein the third detector is different from the first detector and the second detector”. 
However, Jin teaches the analogous art of an apparatus to determine the type and concentration of a target gas by measuring the color and darkness of a color stain on a treated tape (see Jin: Abstract). Jin further teaches the use of a color sensor, which can receive and measure radiation emitted by the source to transmit said measured radiation to a microprocessor, where said microprocessor can determine whether wavelength of the radiation actually output by the source is consistent with the target wavelength of the source (see Jin: [0030]).
It would have been obvious to one skilled in the art before the filing date of the invention to modify the system of Bonne to have a third detector like the color sensor as described by Jin, because Jin teaches that this can be used to receive and measure radiation emitted by the source to transmit said measured radiation to a microprocessor, where said microprocessor can determine whether wavelength of the radiation actually output by the source is consistent with the target wavelength of the source (see Jin: [0030]).

Regarding Claim 31, modified Bonne teaches all the limitations as applied to Claim 26. Modified Bonne teaches the first light source being an LED (see Bonne: [0020]-[0026]; Fig 1A-1C). 
	Modified Bonne does not teach the first LED being an RGB LED nor the second light source being a white light LED. 
	However, Jin teaches the analogous art of an apparatus to determine the type and concentration of a target gas by measuring the color and darkness of a color stain on a treated tape (see Jin: Abstract). Jin further teaches that RGB LEDs can be an adjustable color source for the identification of gases in a treated tape because the output of the light can be adjusted to to different wavelengths to increase sensitivity to multiple stain colors (see Jin: [0005]-[0007]; [0012]; [0021]-[0022]; [0027]). Jin also states that using white color sources instead of an adjustable color source is acceptable, suggesting an equivalence between the two light sources that is mainly dependent on user preference and the surrounding systems (see Jin: [0026]).
It would have been obvious to one skilled in the art before the filing date of the invention to modify the LED of the first light source of modified Bonne to be an RGB LED and the second light source to be a white light LED as suggested by Jin, because Jin teaches that RGB LEDs can be an adjustable color source for the identification of gases in a treated tape because the output of the light can be adjusted to different wavelengths to increase sensitivity to multiple stain colors (see Jin: [0005]-[0007]; [0012]; [0021]-[0022]; [0027]), while also stating that using white color sources instead of an adjustable color source is acceptable, suggesting an equivalence between the two light sources that is mainly dependent on user preference and the surrounding systems (see Jin: [0026]).

	Regarding Claim 32, modified Bonne teaches all the limitations as applied to Claim 31. Modified Bonne teaches the first light source being an LED (see Bonne: [0020]-[0026]; Fig 1A-1C). 
	Modified Bonne does not teach the first LED being an RGB LED. 
	However, Jin teaches the analogous art of an apparatus to determine the type and concentration of a target gas by measuring the color and darkness of a color stain on a treated tape (see Jin: Abstract). Jin further teaches that RGB LEDs can be an adjustable color source for the identification of gases in a treated tape because the output of the light can be adjusted to to different wavelengths to increase sensitivity to multiple stain colors (see Jin: [0005]-[0007]; [0012]; [0021]-[0022]; [0027]). Jin also states that using white color sources instead of an adjustable color source is acceptable, suggesting an equivalence between the two light sources that is mainly dependent on user preference and the surrounding systems (see Jin: [0026]).
It would have been obvious to one skilled in the art before the filing date of the invention to modify the LED of the first light source of modified Bonne to be an RGB LED and the second light source to be a white light LED as suggested by Jin, because Jin teaches that RGB LEDs can be an adjustable color source for the identification of gases in a treated tape because the output of the light can be adjusted to different wavelengths to increase sensitivity to multiple stain colors (see Jin: [0005]-[0007]; [0012]; [0021]-[0022]; [0027]), while also stating that using white color sources instead of an adjustable color source is acceptable, suggesting an equivalence between the two light sources that is mainly dependent on user preference and the surrounding systems (see Jin: [0026]).


Claim(s) 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonne et al (US 2009/0111191, already of record) in view of Horikoshi et al (US 20120019815), Jin et al (US 2012/0202294, as cited on the IDS dated Oct 16, 2018, already of record) and in further view of Chow et al (US 5,091,642, as cited on the IDS dated Oct 16, 2018, already of record).

Regarding Claim 23, modified Bonne teaches all the limitations as applied to Claim 22.
Modified Bonne does not teach “wherein the first light source emits about ten light pulses per second”. 
However, Chow teaches the analogous art of colorimetric detection of target gases (see Chow: Abstract). Chow further teaches that light pulses can occur every second although other time periods may be used, and further states that measurement can occur during the periods when the light is not pulsing as well as when it pulses to allow for correction from interfering light, such as ambient light (see Chow: Column 5, line 37-56). Thus, based on the above teachings, it would have been well within the skill of one of ordinary skill in the art to optimize the amount of pulses from any light sources to allow for correction from interfering light. 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the light sources of modified Bonne to pulse at a predetermined rate, such as 10 pulses per second, because Chow teaches that the amount of pulses can be varied according to user preference in order to correct for interfering light sources, such as ambient light (see Chow: Column 5, line 37-56).

Regarding Claim 24, modified Bonne teaches all the limitations as applied to Claim 23. Modified Bonne teaches the first light source being an LED (see Bonne: [0020]-[0026]; Fig 1A-1C). 
	Modified Bonne does not teach the first light source being a white light LED. 
	However, Jin teaches the analogous art of an apparatus to determine the type and concentration of a target gas by measuring the color and darkness of a color stain on a treated tape (see Jin: Abstract). Jin further teaches that RGB LEDs can be an adjustable color source for the identification of gases in a treated tape because the output of the light can be adjusted to to different wavelengths to increase sensitivity to multiple stain colors (see Jin: [0005]-[0007]; [0012]; [0021]-[0022]; [0027]). Jin also states that using white color sources instead of an adjustable color source is acceptable, suggesting an equivalence between the two light sources that is mainly dependent on user preference and the surrounding systems (see Jin: [0026]).
It would have been obvious to one skilled in the art before the filing date of the invention to modify the LED of the first light source of modified Bonne to be a white light LED as suggested by Jin, because Jin teaches that RGB LEDs can be an adjustable color source for the identification of gases in a treated tape because the output of the light can be adjusted to different wavelengths to increase sensitivity to multiple stain colors (see Jin: [0005]-[0007]; [0012]; [0021]-[0022]; [0027]), while also stating that using white color sources instead of an adjustable color source is acceptable, suggesting an equivalence between the two light sources that is mainly dependent on user preference and the surrounding systems (see Jin: [0026]).


Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonne et al (US 2009/0111191, already of record) in view of Horikoshi et al (US 20120019815) and in further view of Dwyer et al (US 2013/0186279, already of record).

Regarding Claim 28, modified Bonne teaches all the limitations as applied to Claim 27. Modified Bonne teaches the light sources, the detectors and the controller/processor (see Claim 27). 
Modified Bonne does not explicitly teach “wherein the first light source, the first detector, the second detector, and the controller/processor are mounted on a circuit board”.
However, Dwyer teaches the analogous art of fluid systems with optical analyte sensors and detectors (see Dwyer: Abstract). Dwyer further teaches that the apparatus comprises first and second light sources, detectors as well as a programmable logic device (i.e. equivalent to a controller/processor) that can be mounted on a printed circuit board because this allows for positioning and support of the structures (see Dwyer: [0079]-[0081]).
It would have been obvious to one skilled in the art before the filing date of the invention to modify the apparatus of modified Bonne to mount the light sources, the detectors and the controller/processor on a printed circuit board as in Dwyer, because Dwyer teaches that mounting on a printed circuit board allows for positioning and support of the structures (see Dwyer: [0079]-[0081]).


Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonne et al (US 2009/0111191, already of record) in view of Horikoshi et al (US 20120019815) and in further view of O’Dell (US 2012/0304729, already of record).

Regarding Claim 35, modified Bonne teaches all the limitations as applied to Claim 28. Modified Bonne further teaches an optical input channel, which can also be an optical fiber, for directing the light from the light source to the paper tape see Bonne: “the light source 13 (via optical fiber or channel 23) illuminates the small spot 18”, [0026]; [0020]-[0026]; Fig 1A-1C). 
Modified Bonne does not explicitly teach the optical input channel being a light pipe. 
However, O’Dell teaches the analogous art of a multiple gas analyte detector with an optical detection system (see O’Dell: Abstract; [0003]). O’Dell further teaches that the interaction between a gas sample and a reporter in the substrate may result in a change in color, where said change in color can be detected by an optical illuminator and an optical detector by use of an optical relay system such as light pipes (see O’Dell: [0052]-[0056]; Fig 11). O’Dell also teaches that detectors and transmitters can be placed anywhere in the system where they are able to transmit and/or receive a desired optical signal (see O’Dell: [0055]). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the optical input channel of modified Bonne to be a light pipe as taught by O’Dell, because O’Dell teaches the use of light pipes as an optical relay system to direct light from a light source towards the sample being analyzed (see O’Dell: [0052]-[0056]; Fig 11).



Response to Arguments
Applicant's Arguments, filed on Dec 21, 2020, towards the previous prior art rejections on Page(s) 6-20 have been fully considered but are moot because the arguments are towards the claim amendments and do not apply to the current rejection. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571) 272-6871. The examiner can normally be reached on Monday through Friday, 7:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.C.L./Examiner, Art Unit 1797                                                               
/LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797